Title: From Thomas Jefferson to Philip Ludwell Grymes, 24 July 1800
From: Jefferson, Thomas
To: Grymes, Philip Ludwell



Dear Sir
Monticello July 24. 1800

Your father & the late Peyton Randolph, as securities for John Randolph were answerable to mrs Ariana Randolph for an annuity of an hundred & fifty pounds sterling a year from the death of her husband as long as she should survive him. John Randolph having died insolvent the debt falls on the representatives of your father & on mr E. Randolph as representative of Peyton Randolph, each being answerable for the other. £100. curry. is all which mrs Randolph has recieved of near 20. years arrearages now due. she desired me some years ago to act for her in this business; and mr E. Randolph engaging from time to time to make her remittances you were never troubled on the subject. but at length his failures, & her distresses obliged her to desire that coercive measures might be resorted to against the securities. the case being hard enough on them, even if responsible each for his own moiety only, I proposed to mrs Randolph, and she has authorised me, on either security’s paying up his moiety of the arrearages, & securing her for the moiety still to accrue while she lives, to release him from responsability for his co-security. I act in this matter merely on principles of friendship & justice, and these dictate an equal regard to all the parties interested. you probably know that mr E. Randolph might be at a loss to pay his moiety; and can best judge for yourself whether it might not be for the interest of yourself & your family, by complying with mrs Randolph’s conditions as to your moiety, to be released from the responsibility for the other. I submit this matter to your consideration, and assure you I shall have great pleasure in rendering this hard burthen as easy as the actual circumstances of all the parties will admit, and in exercising the powers committed to me towards relieving you as far as justice admits. mr J. B. Boardeley of Philadelphia is joined with me in the power of attorney, but it is several as well as joint and the desperate state of his health, will hardly permit his participation in the duties of the business. I am with great & constant esteem Dear Sir
Your most obedt. humble servt.

Th: Jefferson

